The court,
(Bay, Trezevant, and Brevard, Just ces, in the absence of the other judges.)
it does not appear, from the evidence stated, that the letter of the defendants authorized the draft in question. Agents may be clothed with either general or special powers. Their acts, as agents, must be confined within the sphere of the authority delegated. Here the power given was special and circumscribed, as to the nature and objects of it; although general, as it regarded those objects. The bill in question appears to be on account of a subject matter entirely foreign to the nature of the agency, and not by any means within the scope of the au* *260thority delegated. The defendants, therefore, cannot, by any principle, or fair rule of construction, be considered as having ever agreed to a bill drawn upon them on any such con-i teration. The verdict was, therefore, ordered to be set aside, and a new trial granted. It was also decided, that Doatie was a competent witness.
Pringle, for defendants. Cheves, for plaintiff.